 

I EEE
Case 17-51882-CSS Doc 292 Filed 12/20/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
In re Chapter 11
PARAGON OFFSHORE PLC, et al., Case No. 16-10386 (CSS)
Debtors. (Jointly Administered)

 

 

PARAGON LITIGATION TRUST,
Plaintiff,
v. Adv. Proc. No. 17-51882 (CSS)

NOBLE CORPORATION PLC, NOBLE
CORPORATION HOLDINGS LTD, NOBLE
CORPORATION, NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG) Ref. Ady. Docket Nos. 56, 177
S.a.r.1., NOBLE HOLDING
INTERNATIONAL (LUXEMBOURG
NHIL) S.a.r.1., NOBLE FDR HOLDINGS
LIMITED, NOBLE HOLDING
INTERNATIONAL LIMITED, NOBLE
HOLDING (U.S.) LLC, NOBLE
INTERNATIONAL FINANCE COMPANY,
MICHAEL A. CAWLEY, JULIE H.
EDWARDS, GORDON T. HALL, JON A.
MARSHALL, JAMES A. MACLENNAN,
MARY P. RICCIARDELLO, JULIE J.
ROBERTSON, AND DAVID W.
WILLIAMS,

Defendants.

 

 

ORDER GRANTING PLAINTIFF’S REQUEST TO AMEND CERTAIN
DEADLINES IN THE MAY 8, 2018 SCHEDULING ORDER

Upon the representations made by the parties during the December 6, 2019 pre-trial
conference and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED that:

1. The deadlines in the Amended Scheduling Order [Docket No. 177] are amended

as follows:

DOCS_DE:226969.1 69038/001

 

 
 

 

Case 17-51882-CSS Doc 292 Filed 12/20/19 Page 2 of 3

   

- Defendants’ Expert Reports

.

 

__ Prior Deadline _
January 16, 2020

       

January 16, 2020

 

Plaintiff's Rebuttal Reports

February 20, 2020

February 20, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Expert Reports (Additional N/A March 2, 2020
Experts)!
Defendants’ Rebuttal Reports N/A April 1, 2020
(Additional Experts)
Expert Discovery Cut Off March 17, 2020 May 8, 2020
Dispositive, Daubert and In Limine April 20, 2020 June 1, 2020
Motions
Dispositive, Daubert and In Limine May 11, 2020 June 22, 2020
Motion Responses
Dispositive, Daubert and In Limine May 26, 2020 July 7, 2020
Motion Replies
Joint Pre-Trial Memorandum N/A July 29, 2020
Pretrial Conference N/A August 5, 2020 at 10 a.m.
(EDT)
Trial Briefs N/A August 28, 2020
2. Trial will begin on September 14, 2020, at 11 a.m. and will continue on the

following days and times: September 15-16 (9:30 a.m.), 21-23 (9:30 a.m.), 25 (9:30 a.m.), 29-30

(9:30 a.m.) and October 1 (10 a.m.), 5-7 (9:30 a.m.), 9 (9:30 a.m.), and 19-21 (9:30 a.m.). Total

trial time will not exceed a total of 120 hours. The Court will meet with counsel for 30 minutes

in the mediation room prior to the start of each trial day.

 

Plaintiff's Expert Reports due March 2, 2020 are limited in scope to the opinions in Defendant’s Expert

Reports that were not addressed by Professor Jack Williams or Jeffrey Spittel in their November 25, 2019

expert reports.

Reports due March 2, 2020.

DOCS_DE:226969.1 69038/001

2

 

Defendants’ Rebuttal Reports due April 1, 2020 are limited in scope to the opinions in Plaintiff's Expert

 
 

 

 

 

Case 17-51882-CSS Doc 292 Filed 12/20/19 Page 3 of 3

3. Other than the deadlines changed herein, the terms of the May 8, 2018 Scheduling

Order remain unchanged by this amended order.

(22014 [hu SG

DOCS_DE:226969.1 69038/001

 

 
